Citation Nr: 0207534	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a right maxilla injury, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from June 1958 to April 1961, 
and from September 1964 to November 1965.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 1999, it was remanded to the 
Department of Veterans Affairs (VA), Indianapolis, Indiana, 
Regional Office (RO) for additional development.  Following 
the completion of that development, the case was returned to 
the Board and is now ready for further review.  

In October 2001, the veteran's service representative filed 
additional unrelated claims; specifically, entitlement to 
service connection for diabetes mellitus as secondary to 
Agent Orange exposure, and entitlement to an increased 
evaluation for a service-connected right shoulder disability, 
currently rated as 20 percent disabling.  These issues are 
referred to the RO for appropriate action.  Further, in March 
2002, the veteran's representative asserted that the veteran 
had gastrointestinal problems secondary to his maxilla 
injury.  It is not clear whether the veteran is also claiming 
service connection for a gastrointestinal disorder.  This 
question is also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for the proper adjudication of the 
veteran's claim has been developed and obtained by the RO.  

2.  The veteran does not have any limitation of motion or 
functional impairment of his right maxilla due to his 
service-connected residuals of the right maxilla injury.

3.  The right temporal mandibular joint pain experienced by 
the veteran are the result of non service-connected bruxism.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a right maxilla injury have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.14, 4.31, 4.40, 4.45, 4.150, 
Diagnostic Codes 9903, 9904, 9905, 9913 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon an application for an 
increased disability evaluation for an existing service-
connected disability filed by the veteran in October 1996.  
There is no specific form for such claims.  The application 
appeared substantially complete on its face.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised by the RO of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with the May 
1997 rating decision; the July 1997 statement of the case; 
the January 1999 supplemental statement of the case; the July 
1999 remand issued by the Board; and the January 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and private treatment records as they were identified 
by the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in January 1997 and April 2000.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  Neither the veteran nor his representative 
have contended implicitly or otherwise that the disorder at 
issue has increased in disability since those examinations.  
Consequently, the Board finds that an additional examination 
is not required in this case.  See VAOPGCPREC 11-95; 38 
C.F.R. § 3.327(a) (2001) (reexaminations will be required 
where evidence indicates that there has been a material 
change in disability).  In summation, there is more than 
sufficient evidence of record to decide this claims properly 
and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

Service medical records are unavailable.  Upon VA dental 
examination in June 1982, the veteran related a history of 
having sustained an injury in service from a single blow to 
the right jaw area during a boxing match in 1959.  The blow 
reportedly forced the mouthguard up against the right maxilla 
with subsequent swelling and soreness.  Following the injury, 
the veteran complained of mild pain in the right maxillary 
area with chewing on the right side and with exposure to 
cold.  The veteran related that mild pain had persisted in 
the area since the boxing injury.  X-rays in 1982 were 
negative for fracture or jaw displacement.  According to the 
examination report, the veteran's answers did not suggest the 
veteran's problem to be malocclusion or temporal mandibular 
joint (TMJ) abnormality.  There was no obvious scarring, 
deformity, speech abnormality, paresthesia, limitation of 
mandibular motion or masticatory ability (except cold foods).  
It was noted that tooth #6, with a root canal and a 
retrograde amalgam, was the likely cause of the problem, and 
that it could likely be resolved by endodontic therapy.  

A July 1982 rating decision granted service connection for 
residuals of an injury to the right maxilla, and evaluated 
the disability as 0 percent disabling under Diagnostic Code 
9910 and 9903.  The veteran perfected an appeal of the 
evaluation assigned for that disability.  A February 1984 
decision of the Board denied the veteran's appeal, finding 
that residuals of an injury to the right maxilla had not been 
shown to be productive of any ascertainable disablement.  

In February 1994, the veteran filed a claim for an increased 
(compensable) evaluation of his service-connected right 
maxilla disability.  Pursuant to that claim, VA dental 
examination was conducted in April 1994.  Following 
examination, the examiner's impressions were:  "carious 
tooth #15, not service-connected; mild temporal mandibular 
joint symptoms, not service-connected; and all other teeth 
and jaws are within normal limits."  Based upon the findings 
of that examination, a July 1994 rating decision continued 
the noncompensable evaluation of the veteran's service-
connected right maxilla disability.  The veteran did not 
perfect an appeal of that rating decision and it became 
final.  

In October 1996, the veteran filed the current claim for an 
increased (compensable) evaluation for his service-connected 
right maxilla disability.  

VA dental examination was conducted in January 1997.  The 
report of that examination noted the veteran's complaints of 
chronic grinding of the teeth at night during sleep that 
resulted in tender muscles, difficulty chewing and some 
facial spasm in the bilateral jaw area in the morning.  
Examination revealed numerous missing teeth and evidence of 
routine dental work including root canal fillings in teeth #6 
and #7.  There was also noted 50 percent limitation of 
mandibular range of motion and mesial inflammation at teeth 
#2, #14, #17, and #18.  

In July 1999, the Board remanded the veteran's appeal to the 
RO for the purpose of affording him a comprehensive dental 
examination to assess whether the veteran's symptoms or 
dysfunction as observed in the 1997 examination were the 
etiological result of his service-connected right maxilla 
injury.  

In August 1999, the RO directed an examination request to the 
Indianapolis VA Medical Center for examination by a physician 
with the expertise of an oral maxillofacial surgeon.  The 
claims file including, the Board's remand, was provided with 
the examination request.  It was specified that the 
instructions in the Board remand be followed.  

In an undated opinion based upon a record review only, Dr. 
S.C. wrote that the injury that the veteran described that 
resulted in trauma to the maxillary anterior teeth was not 
the cause of the vague TMJ symptoms that the veteran 
described after 23 years.  

In April 2000, an oral surgery examination of the veteran was 
conducted by Dr. S.C.  The report of that examination noted 
the veteran's history of trauma to the maxilla in 1958 while 
engaging in a boxing match on active duty.  The veteran was 
said to claim that he had been struck in the jaw which 
resulted eventually in endodontic therapy to two maxillary 
right teeth.  The veteran indicated that the trauma was to 
the upper jaw.  The veteran presented claims that his jaw 
symptoms became worse in 1994 when he began grinding his 
teeth at night and he indicated that there was pain on 
chewing.  The veteran complained at the time of the 
examination of pain in the area of the teeth, number 6 and 7 
with radiation of the pain to the jaw, face, eyes and the 
neck.  He also was said to complain of sore jaw muscles upon 
arising in the morning.  The veteran claimed that he had dull 
pain consistently and chronically.  

Upon examination, the veteran had several missing teeth and a 
retained decayed root.  With opening his jaws, protrusive and 
lateral movements were within normal limits.  However, the 
veteran claimed right TMJ pain in these areas with these 
movements.  He also expressed pain upon palpation of the 
masseter muscle on the right side, and pain upon palpation of 
the right temporal mandibular area.  No clicking or popping 
was heard upon auscultation with the stethoscope.  The report 
stated that there was no evidence or history of past or 
active trauma to the mandible and no significant pathology 
noted.  It was noted that the veteran had several 
restorations on various teeth and several areas of 
edentialism.  There was evidence of root canal therapy or 
endodontic therapy on teeth number 6 and 7.  The examiner's 
impression "from examination and from review of the chart, 
was the [veteran] has mild TMJ symptoms secondary to bruxism 
which is probably not related to service trauma."  

Analysis

The veteran contends that the evaluation assigned for his 
service-connected residuals of a right maxilla injury should 
be increased to reflect more accurately the severity of the 
symptomatology that he associates with that disorder.  The 
veteran has specifically referred to pain, swelling, 
headaches, and difficulty in hearing as examples of that 
symptomatology.  He has also asserted that the disorder is of 
such unusual or exceptional disablement that an extra-
schedular consideration is warranted under 38 C.F.R. § 3.321.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. See 38 C.F.R. § 4.31.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40 (2001).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also VAOPGCPREC 36-97.  Pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weightbearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45 (2001).

The veteran's service-connected residuals of an injury to the 
right maxilla has been evaluated as 0 percent disabling under 
38 C.F.R. § 4.150, Code 9903 (2001).  Pursuant to that 
diagnostic code, nonunion of the mandible warrants a 30 
percent rating if severe and a 10 percent rating if moderate.  
It is noted that the rating is dependent upon degree of 
motion and relative loss of masticatory function.  

The veteran's service-connected dental disorder could also be 
rated based upon malunion of the mandible under 38 C.F.R. § 
4.150, Code 9904 (2001).  Pursuant to those criteria, a 
noncompensable rating is warranted for slight displacement.  
Moderate displacement warrants a 10 percent rating and severe 
displacement warrants a 20 percent rating.  It is noted that 
the rating is also dependent upon degree of motion and 
relative loss of masticatory function.

Given that the veteran's service-connected injury was to his 
right maxilla, it would also be appropriate to evaluate the 
veteran's service-connected disability under Code 9916, the 
code for malunion or nonunion of the maxilla.  Under this 
code, a noncompensable rating is provided for slight 
displacement.  A 10 percent rating is provided for moderate 
displacement, and a 30 percent rating is provided for severe 
displacement.  38 C.F.R. § 4.150, Code 9916 (2001).

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation.  Pursuant 
to 38 C.F.R. § 4.150, Code 9905 (2001), an interclass range 
of zero-10 millimeters warrants a 40 percent rating.  An 
inter-incisal range of 11-20 millimeters warrants a 30 
percent rating.  A 20 percent rating is warranted for an 
inter-incisal range of 21-30 millimeters.  An inter-incisal 
range of 31-40 millimeters warrants a 10 percent rating.  A 
range of lateral excursion of zero-4 millimeters warrants a 
10 percent rating.  It is noted that ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.

Finally, loss of teeth due to the loss of substance of the 
body of the maxilla or the mandible without loss of 
continuity, but where the lost masticatory surface cannot be 
restored by a suitable prosthesis, warrants a 10 percent 
rating when all upper and lower teeth on one side are 
missing, all lower anterior teeth are missing, or all upper 
anterior teeth are missing.  Where all lower teeth are 
missing, a 30 percent rating is warranted.  However, where 
lost masticatory surface can be restored by suitable 
prosthesis, a zero percent rating is warranted.  38 C.F.R. § 
4.150, Code 9913 (2001).

Applying the criteria set forth above to the facts in this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for the service-connected residuals of an injury to the right 
maxilla.  Initially, the Board notes that there has been no 
showing of either nonunion or malunion of the right mandible 
or maxilla.  Further, there is no competent evidence that can 
attribute any loss of motion (including any such loss due to 
pain on motion) of the temporomandibular articulation to the 
veteran's service-connected residuals of the right maxilla 
injury.  Moreover, there is no competent evidence that can 
attribute any loss of teeth due to the loss of substance of 
the body of the maxilla or the mandible, to the veteran's 
service-connected dental disorder.  Essentially, the veteran 
does not have any limitation of motion or functional 
impairment of his right maxilla due to his service-connected 
residuals of the right maxilla injury.  The veteran's 
pertinent complaints have been found by competent evidence to 
be more probably related to bruxism, a disorder which itself 
was found unrelated to service trauma.  

The Board has considered the veteran's argument that his 
symptomatology has increased in severity.  However, the 
evidence clearly weighs against the assignment of a 
compensable rating in this case.  His lay statements, while 
credible with regard to his subjective complaints and 
history, are not sufficient competent evidence for the 
purpose of showing the etiology of these complaints.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, the Board cannot accord any probative value to 
his statements regarding their etiology.  On the other hand, 
the reasoned opinions of Dr. S.C., were made by one trained 
in the diagnosis and treatment of dental and oral disorders 
following a review of the claims file and examination of the 
veteran.  Consequently, considerable weight must be accorded 
his opinion that the veteran's complaints are probably not 
related to his service-connected trauma.  

Moreover, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  The 
rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

ORDER

Entitlement to a compensable rating for residuals of a right 
maxilla injury is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

